DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 4-7 and 11-14 in the reply filed on 22 April 2022 is acknowledged.  The traversal is on the ground(s) that the combination of Yu et al. and Huang et al. would not meet the limitations of the instant claims.  While this is found convincing, lack of unity still exists given the prior art cited below.  The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1-2, 4-7, 11-14, 18-25 and 28-29 are pending; Claims 18-25 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-2, 4-7 and 11-14 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/037111 filed 12 June 2018 which claims benefit US provisional 62/518,075 filed 12 June 2017 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2021 and 08 December 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Interpretation
The claims appear to invoke 35 U.S.C. 112(f) by the recitation of “….a genetic circuit and means for producing a biomolecule-of-interest, wherein the genetic circuit facilitates autonomous production of the biomolecule-of-interest….”, and by satisfying the 3-prong analysis as in MPEP 2181.  The specification is limited in its description of how the means for producing a biomolecule of interest is achieved and describes the means to achieve the production of a polypeptide/peptide/protein of interest through the use of a plasmid or vector, and, while not stated, can also be utilized to produce nucleic acids of interest.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the “microcapsules are functionally coupled to the genetic circuit.”  However, it is unclear what this phrase means and how exactly is the microcapsule functionally coupled to the genetic circuit because it is unclear what function the microcapsules even have.  The specification is of no assistance because the term/phrase is not defined.  Even for claim 13, which attempts to further expand on this concept, is also confusing because it recites: “the functional coupling of the microcapsules to the genetic circuit comprises the plurality of microorganisms altering the one or more conditions in the microcapsule”.  This seems to suggest the microorganisms, independent of the genetic circuit, are what changes the conditions of the microcapsule and thus there appears to be no nexus between the genetic circuit and encapsulation material at all.  However, as noted above, it is entirely unclear in both claims, what “function” of the microcapsules are linked to the genetic circuit (and how?).  
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papi et al. (Microb. Cell Factories, 2005 – cited herein).
Papi et al. teach:
Regarding claims 1-2, 4, 7, 11-13 - E. coli cells (BL21(DE3)) comprising a genetic circuit having a means for producing a biomolecule of interest, which is a plasmid expressing a heterologous pectin lyase under the control of an inducible promoter, and wherein said cells are encapsulated in alginate or alginate/silica beads and wherein the overexpression of the heterologous pectin lyase has an effect on the cell growth in the encapsulated alginate and therefore the permeability of the alginate encapsulated cells excreting the enzyme through said alginate  (See full abstract; p. 3, 2nd col., “Cell encapsulation in alginate beads” to p. 4).  

Claim(s) 1-2, 4, 7, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (WO 2018/017845 – cited herein).
Lu et al. teach:
Regarding claims 1 and 7, hydrogel-alginate encapsulated cells, wherein the hydrogel shell surrounds the alginate core which encapsulates genetically engineered bacteria which produces a biomolecule of interest through a genetic circuit, e.g. nucleic acid encoding a protein of interest, which is under the control of an inducible promoter – See p. 18, line 7 to p. 21, line 10. 
Regarding claims 11-13, wherein the encapsulated cells are genetically modified to be functionally linked/coupled to the encapsulating material because said material provides specific nutrients, which if absent e.g. the modified cell escapes the encapsulated material, said cell will die – See p. 17, lines 10-21. 
Regarding microcapsules, the shell and core and a hydrogel-elastomer composition which is, for example, alginate (See p. 14, line 25 to p. 16, line 16), wherein said cores are 400-600 µm wide by 100-300 µm deep (See p. 15, lines 7-16).  
Regarding claims 2 and 4, the cells are E. coli cells such as DH5α which is a K-12 derived strain (See Example 12), which can be considered a variation of any of, for example, strain MG1655.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 July 2022